Broyles, O. J.
1. “A purchaser of a negotiable note, although with notice of an equity as between the maker and the original payee, is protected in his title, if he purchases the note from one who previously purchased it from the original payee “without notice of any infirmity in the note.” Wade v. Elliott, 11 Ga. App. 646 (2) (75 S. E. 989) ; Weil v. Carswell, 119 Ga. 873 (1) (47 S. E. 217); 8 Corpus Juris, 466, § 685-D.
2. Under the foregoing ruling and the facts of the instant ease, the trial judge properly directed a verdict in favor of the plaintiff.
3. None of the grounds of the motion for a new trial show error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.